DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 3 and 17 at line 2 recite “a means for arresting fluid flow” that is not modified by sufficient structure, material, or acts for performing the claimed function. The instant specification supports the means by stating “the means may comprise a second capillary stop valve, a blocking membrane, or any other suitable means.” One embodiment described in the disclosure uses a second capillary stop valve that is a geometric stop valve and another embodiment uses a second stop valve that is a hydrophobic stop valve (see instant specification Paragraph 0011). Accordingly, this means-plus-function language invokes a 35 U.S.C. 112 (f) (see MPEP 2181).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant publication US 2015/0238961 to Vrouwe et al. (herein Vrouwe). 
Regarding claim 1, Vrouwe teaches a device (herein microfluidic device) that uses a voltage source (V) that applies an electric potential difference between a first electrode (7) and a second electrode (2) such that the liquid in a liquid container is attracted in the direction of the second electrode (2) so as to allow the liquid overcome the stopping effect of the capillary-stop valve (see Abstract). This reads on “a microfluidic device for electrically activating a passive capillary stop valve” as recited in the instant claims. Vrouwe teaches a microfluidic device that comprises a liquid container (herein first channel) (see Paragraph 0016 that states a container is equivalent to a channel) containing a first liquid (herein first fluid) (6) and a reaction zone (herein output channel) (14), wherein first fluid (6) will flow through the outlet channel (14) after triggering the capillary stop valve (see Figs. 5-6a-d; Paragraphs 0117-0118), which reads on “wherein the first channel comprises a first interface with 
Regarding claim 2, Vrouwe teaches all the limitations of claim 1 above. 
The cross-sectional view of the microfluidic device in Figs. 5-6a-d shows wherein the first and second interface are configured to activate fluid flow substantially horizontally. 
Regarding claim 3, Vrouwe teaches all the limitations of claim 1 above. 

Regarding claim 4, Vrouwe teaches all the limitations of claim 3 above. 
As mentioned above, the second interface comprises a capillary-stop valve as a means for arresting flow between the second channel and the output channel (14) (Figs. 5-6a-d; Paragraphs 0117-0118).
Regarding claim 5, Vrouwe teaches all the limitations of claim 1 above. 
Vrouwe teaches that the “capillary stop-valves function by introducing an abrupt increase in the effective contact angle between the liquid and the inner surface of the capillary-stop valve, e.g. by means of change of geometry of the capillary valve” (see Paragraph 0004,  which reads on geometric capillary stop valve as recited in the instant claims). 
Regarding claim 6, Vrouwe teaches all the limitations of claim 1 above. 
Vrouwe teaches that when a capillary-stop valve has been triggered, the liquid is electrically conductive (Paragraph 0014). Therefore, all liquids in the microfluidic device are electrically conductive.
Regarding claim 7, Vrouwe teaches all the limitations of claim 1 above. 
Paragraph 0067 of the instant specification teaches that the effects of capillary action can increase with decreasing channel cross section. Therefore the cross-sectional area of the first channel at the first interface would have to be larger than the cross-sectional area of the second channel at the second interface, otherwise the second fluid (15) would overcome capillary forces prior to the first fluid (6) (Figs. 5-6a-d; 
Regarding claim 8, Vrouwe teaches all the limitations of claim 1 above. 
Figs. 5-6a-d of Vrouwe shows the cross sectional area of the output channel (14) increases at first with the direction of intended flow. 
Regarding claim 9, Vrouwe teaches all the limitations of claim 1 above. 
Vrouwe teaches the microfluidic device further comprises a third liquid container (herein third channel) containing a third liquid (herein third fluid) (13) that will flow through the output channel (14) after triggering of the respective capillary-stop valve (Figs. 5-6a-d; Paragraphs 0117-0118). This reads on “wherein the third channel comprises a third interface with the output channel, wherein the third interface comprises a capillary-stop valve” as recited in the instant claims. As mentioned above the liquids are electrically conductive (Paragraph 0014). Therefore any one of the liquids flowing through the device will flow past the other interfaces (Fig. 5-6a-d) and have an effect on the capillary forces of those other interfaces. Also mentioned above, Vrouwe teaches triggering a capillary-stop valve is dependent on several parameters including the diameter of the capillary-stop valve as well as the type of liquid, voltage applied, etc. (Paragraph 0119). Therefore the device is capable “that when the first fluid (6) is present in the output channel (14) due to activation of the first capillary stop valve of the first interface, said first fluid (6) contacts the third interface and activates the capillary stop valve of the third interface (Figs. 5-6a-d; Paragraphs 0117-0118). 
Regarding claim 10, Vrouwe teaches all the limitations of claim 1 above. 

Regarding claim 11, Vrouwe teaches all the limitations of claim 1 above. 
Vrouwe teaches a type of biochemistry assay, so called enzyme-linked immunosorbent assay (ELISA), for which the microfluidic device may be used (Fig. 7; Paragraph 0119), which reads on “an apparatus for chemical and/or biochemical processing comprising the microfluidic device of claim 1” as recited in the instant claims. 
Regarding claim 12, Vrouwe teaches all the limitations of claim 11 above. 
Vrouwe teaches that when a capillary-stop valve has been triggered, the liquid is electrically conductive (Paragraph 0014). Therefore, all liquids in the microfluidic device are electrically conductive.
Regarding claim 13, Vrouwe teaches all the limitations of claim 11 above.
As mentioned above, the second interface comprises a capillary-stop valve as a means for arresting flow between the second channel and the output channel (14) (see Figs. 5-6a-d; Paragraphs 0117-0118).
Regarding claim 14, Vrouwe teaches all the limitations of claim 13 above.
As mentioned above, the second interface comprises a capillary-stop valve as a means for arresting flow between the second channel and the output channel (14) (see Figs. 5-6a-d; Paragraphs 0117-0118).
Regarding independent claim 15
“a liquid container for containing a liquid” (Paragraph 0067), wherein said liquid container is a capillary channel (Paragraph 0016), and said liquid container has an outlet flow connection (Paragraph 0068), which reads on “channeling, by capillary action, a first fluid to a first interface with an output channel” as recited in the instant claims.
“a capillary-stop valve that is in medium through flow connection with said liquid container for stopping said liquid in said container from flowing out of said container via said capillary stop-valve” (Paragraph 0068), which reads on “arresting the flow of fluid at the first interface and the output channel using a capillary stop valve” as recited in the instant claims. 
the method further comprises “a plurality of capillary-stop valves, each being in medium flow through connection with a respective liquid container for stopping said liquid in said container via said capillary stop-valve” (Paragraph 0075), which reads on “arresting a second fluid at a second interface with the output channel” as recited in the instant claims. 
Fig. 5-6a-d show the first interface for fluid (6) and the second interface fluid (15) are formed relative to each other. 
“applying an electric potential difference at two mutually cooperating electrodes, wherein a first electrode is in contact with a liquid that is stopped by said capillary-stop valve, and wherein the second electrode is spaced apart from said capillary-stop valve, such that the liquid is attracted in the direction of said second electrode so as to allow the liquid to overcome the stopping effect of the capillary-stop valve” (see Paragraph 0071). Vrouwe also 
Regarding claim 16, Vrouwe teaches all the limitations of claim 15 above. 
Vrouwe teaches that when a capillary-stop valve has been triggered, the liquid is electrically conductive (Paragraph 0014). Therefore, all liquids in the microfluidic device are electrically conductive.
Regarding claim 17, Vrouwe teaches all the limitations of claim 15 above.
	As mentioned above, the second interface comprises a capillary-stop valve as a means for arresting flow between the second channel and the output channel (Paragraph 0075). 
	Regarding claim 18, Vrouwe teaches all the limitations of claim 17 above.

Regarding claim 19, Vrouwe teaches all the limitations of claim 18 above.
Vrouwe teaches that the “capillary stop-valves function by introducing an abrupt increase in the effective contact angle between the liquid and the inner surface of the capillary-stop valve, e.g. by means of change of geometry of the capillary valve” (see Paragraph 0004), which reads on geometric capillary stop valve as recited in the instant claims. 
Regarding claim 20, Vrouwe teaches all the limitations of claim 15 above. 
Vrouwe teaches a first fluid (6) that may undergo a chemical reaction for detecting a first species and a second fluid (13) that is a washing liquid (see Paragraph 0117), which reads on “wherein the first fluid is a different type than the second fluid” as recited in the instant claims. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797